DETAILED ACTION
This office action is responsive to amendment filed on January 29, 2021 in this application Balasubramanian et al., U.S. Patent Application No. 15/420,665 (“Balasubramanian”).  Claims 1 – 16 were pending.  Claims 1, 2, 5, 7, and 15 are amended.  Claims 1 – 16 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
1.	With respect to Applicants’ argument on pgs. 10-11 of the Applicant’s Remarks (“Remarks”) stating that prior art reference Elwell fails to teach the limitations of automatically remediating an IT incident, examiner respectfully disagrees in part.  See infra § Claim Rejections - 35 USC § 103, § Claims 1 & 7.
 Ellis teaches a workflow management system recording user interaction with the application screen, such as input provided to the GUI screen, and recording output from the application based on the provided input.  Ellis at ¶ 0045 & 0046 (capture application screen); id. at ¶¶ 0048 & 0054 & fig. 4 (record user interaction with application screen 400); id. at ¶¶ 0034 & 0049 (recording includes recording expected application output).  Recorded actions are customized by reordering and replayed to automatically emulate the user interactions.  Id. at ¶¶ 0034, 0050, 0054.
Elwell teaches where the error detection and correction process of Ellis includes where the error is an IT incident such as the automatic detection of an error in an executing application, and the automatic retrieval and execution of a process to correct the detected error which Elwell at col. 4 ll. 18 – 30 (detection of an error in an application); id. at col. 4 ll. 31 – 67 (after error detection create an error “workorder ticket” by processing the error to identify an error description and an error ID; “ticket” is then transferred for remediation work); id. at col. 5 ll. 7 – 14 & 55 – 60 (based on detected error appropriate error correction tool is retrieved and sent to defective application); id. at col. 6 ll. 10 – 12 & 18 – 27 (automatic install of error correction tool); id. at col. 6 ll. 35 – 37 & 47 – 53 (automatic execution of error correction tool to correct defective application); id. at col. 10 ln. 60 – col. 11 ln. 6 (error correction tool corrects defective application).
Therefore, the combination of Ellis and Elwell teaches automatically remediating an IT incident.
2.	With respect to Applicants’ argument on pg. 11 of the Remarks stating that prior art reference Elwell fails to teach “without modifying any component of said application,”  Examiner respectfully neither agrees nor disagrees.  See supra; see infra § Claim Rejections - 35 USC § 103, § Claims 1 & 7.  
However, prior art reference Ellis does teach this limitation.  Ellis teaches a workflow management system recording user interaction with the application screen, such as input provided to the GUI screen, and recording output from the application based on the provided input.  Id. at ¶ 0045 & 0046 (capture application screen); id. at ¶¶ 0048 & 0054 & fig. 4 (record user interaction with application screen 400); id. at ¶¶ 0034 & 0049 (recording includes recording expected application output).  Recorded actions are customized by reordering and replayed to automatically emulate the user interactions.  Id. at ¶¶ 0034, 0050, 0054.  One of ordinary skill in the art would understand that creating a replayable custom process that includes 
Therefore, prior art reference Ellis teaches correcting an incident “without modifying any component of said application.”
3.	With respect to Applicants’ argument on pg. 12 of the Remarks stating that amended claim 7, and its dependents, are allowable for the same arguments given supra,  Examiner respectfully disagrees.  See supra; see infra § Claim Rejections - 35 USC § 103, § Claims 1 & 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jubran et al., U.S. Patent Application Publication No. 2014/0282353 (Published September 18, 2014 filed Jubran”) in view of Obermeyer et al. U.S. Patent Application Publication No. 2003/0023622 (Published January 30, 2003 filed November 13, 2001) (“Obermeyer”), Ellis et al. U.S. Patent Application Publication No. 2015/0286556 (Published October 8, 2015 filed April 8, 2015) (“Ellis”), and Elwell et al. U.S. Patent No. 8,527,814 (Patented September 3, 2013 filed October 22, 2010) (“Elwell”).


Claims 1 and 7
With respect to claims 1 and 7, Jubran teaches the invention as claimed a data communication system, comprising: 
a computer server comprising: a processor; a memory; and a computer program encoded on said memory, said computer program configured to implement system logic when executed by said processor, said system logic including: a process manager; a user interface; a communication bus; and a database; the system logic configured to: {A workflow management system that runs on a virtual machine on a server having memory, processor, database and user interface, is launched in response to a request to manage a workflow process for the testing and release of a software product.  Jubran at Abstract; id. at ¶¶ 0017 & 0082 (management system w/hardware); id.at ¶ 0030 (request for management system process launch); id. at ¶ 0020 (management system includes IDE and user interface for working with code under management); id. at ¶¶ 0021, 0042, 0043, & 0046 (testing system with test cases and code coverage thresholds required to be met).
Workflow process, such as testing, is performed on the code using a GUI dashboard.  Jubran at ¶¶ 0073 & 0074 (workflow is executed on code, prior to code release, and the steps of the workflow are displayed in a dashboard user interface); id. at ¶¶ 0045 & 0075 (result of Id. at ¶¶ 0045 & 0077.}
However, Jubran does not explicitly teach the limitation:
record at least one action related to a process task affecting an application;
 {Obermeyer does teach this limitation.  Obermeyer teaches that the workflow management system which triggers alerts upon detection of an application error, as taught by Jubran, may include recording an activity [process] performed by a user, saving this customized activity, and replying the custom activity at a later date to perform automatic remediation by matching an error to a pre-recorded automatic activity using a business logic rule and replaying the activity to correct the incident.  Obermeyer at Abstract; id. at ¶¶ 0044 - 0047 (user activities may be recorded as a workflow); id. at ¶ 0050 (database stores recorded activities); id. at ¶¶ 0035, 0081, & 0088 (failure of a test gives rise to an error which is corrected using a pre-recorded activity); id. at fig. 11.
Jubran and Obermeyer are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of workflow management, and both are trying to solve the problem of how to identify workflow components.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a method of workflow management system, as taught in Jubran, with recording a process performed by a user, saving this customized process, and replying the custom process at a later date, as taught in Obermeyer.  Obermeyer teaches that recording and replaying workflows reduces the costs associated with manual performance by employees.  Id. at Jubran, with recording a process performed by a user, saving this customized process, and replying the custom process at a later date, as taught in Obermeyer, for the purpose efficiently identifying workflow steps.}
However, Jubran and Obermeyer do not explicitly teach the limitations:
externalize at least one screen object of the affected application; record at least one application output data artifact resultant from the process task affecting the application; {Ellis does teach this limitation.  Ellis teaches that the workflow management system which records user error correction steps and then plays back those steps to correct a detected application error, as taught by Jubran and Obermeyer, may include where the recorded user steps include capturing user interaction with the application screen, where the interactions include providing input to the GUI screen and receiving output from the application based on the provided input.  Ellis at ¶ 0045 & 0046 (capture application screen); id. at ¶¶ 0048 & 0054 & fig. 4 (record user interaction with application screen 400); id. at ¶¶ 0034 & 0049 (recording includes recording expected application output).
Jubran, Obermeyer, and Ellis are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of workflow management, and both are trying to solve the problem of how to identify workflow components.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a method of a workflow management system, as taught in Jubran and Obermeyer, with recording and replaying interactions with an application GUI, as taught in Ellis.  Obermeyer teaches that recording and replaying workflows reduces the costs Id. at ¶¶ 0012, 0055, 0035, 0081, & 0088.  Ellis also teaches error detection as a result of recording and replaying user workflows.  Id. at ¶¶ 0039 – 0041.  Therefore, one having ordinary skill in the art would have been motivated to combine a method of a workflow management system, as taught in Jubran and Obermeyer, with recording and replaying interactions with an application GUI, as taught in Ellis, for the purpose of capturing user interactions with an application’s GUI, inputs, outputs, and error states for subsequent efficient replay in order to duplicate the interactions.}
Ellis further teaches the limitations:
and generate a custom process transaction from the at least one recorded action, the at least one externalized screen object, and the at least one recorded application output data artifact; wherein the process manager is configured to automatically execute at least one of a plurality of custom processes via a robotic process automation adapter, wherein the robotic process automation adapter is configured to automatically execute the custom process transaction, and wherein the at least one of the plurality of custom processes remediates an [information technology (IT)] incident affecting the application by said robotic process automation adapter mimicing user screen-level input which is independent from said at least one recorded action, and without modifying any component of said application.  {The recorded user GUI screen input and received output data is first recorded as the user interacts with the application screen.  Ellis at ¶¶ 0048, 0054, and fig. 4.  Subsequently the recorded actions are transformed into a replayable custom process which include alterations to the originally recorded actions (such as changing the order of the recorded actions) and/or additional instructions required to perform the “actual function of the test step 411” which Ellis at ¶¶ 0050 & 0054 (recorded actions may be manipulated subsequent to recording thus transforming them into a custom process transaction); id. at ¶¶ 0034 & 0049 (recorded actions are transformed into custom process transactions which include additional logic to emulate the recorded action upon replay of the recorded action).  The custom process transaction may be executed to perform the recorded action.  Id. at ¶ 0049.  EN:  One of ordinary skill in the art would understand that creating a replayable custom process that includes alterations to originally recorded actions does not teach alterations to the application, but rather only alterations to the originally recorded actions.}
However, Jubran, Obermeyer, and Ellis do not explicitly teach the limitations:
[the plurality of custom processes remediates] an information technology (IT) incident affecting the application {Elwell does teach this limitation.  Elwell teaches that the workflow management system which records user interactions within an application’s GUI and then plays back those steps to correct a later-detected error, as taught by Jubran, Obermeyer, and Ellis, may include where the error detection and correction is the automatic detection of an error in an executing application and the automatic retrieval and execution of a process to correct the detected error, which includes creating a “ticket” [error description and ID].  Elwell at col. 4 ll. 18 – 30 (detection of an error in an application); id. at col. 4 ll. 31 – 67 (after error detection create an error “workorder ticket” by processing the error to identify an error description and an error ID; “ticket” is then transferred for remediation work); id. at col. 5 ll. 7 – 14 & 55 – 60 (based on detected error appropriate error correction tool is retrieved and sent to defective application); id. at col. 6 ll. 10 – 12 & 18 – 27 (automatic install of error correction tool); id. at col. 6 ll. 35 – 37 & 47 – 53 (automatic execution of error correction tool to correct defective id. at col. 10 ln. 60 – col. 11 ln. 6 (error correction tool corrects defective application).
Jubran, Obermeyer, Ellis, and Elwell are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of workflow management, and both are trying to solve the problem of how to identify workflow components.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a method of recording user interactions with application GUI’s, error detection, and replaying user interactions to correct errors, as taught in Jubran, Obermeyer, and Ellis, with detecting and automatically correction application errors, as taught in Elwell.  Obermeyer teaches that recording and replaying workflows reduces the costs associated with manual performance by employees, and can be used to correct detected errors.  Id. at ¶¶ 0012, 0055, 0035, 0081, & 0088.  Therefore, one having ordinary skill in the art would have been motivated to combine a method of recording user interactions with application GUI’s, error detection, and replaying user interactions to correct errors, as taught in Jubran, Obermeyer, and Ellis, with detecting and automatically correction application errors, as taught in Elwell, for the purpose of capturing user interactions to replay for application error correction.}


Claims 2 and 9
With respect to claims 2 and 9 Jubran, Obermeyer, Ellis, and Elwell teaches the invention as claimed, including:
wherein at least one of the plurality of custom processes corresponds to a code development project, and the process manager is further configured for: receiving a request for the code development project; receiving, via the user interface, a request for an electronic environment, the electronic environment configured for modifying the code development project; provisioning the electronic environment according to the request; and providing the environment via a virtual machine. {A workflow management system that runs on a virtual machine on a server having memory, processor, database and user interface, is launched in response to a request for the testing and release [development] of a software product by specifying “workflow action parameters” which define a “specification”- i.e. a blueprint - to identify “one or more release environments (e.g., a target environment).”  Jubran at Abstract; id. at ¶¶ 0017 & 0082 (management system w/hardware); id.at ¶ 0030 (request for management system process launch includes environment specification blueprint); id. at ¶ 0020 (management system include IDE and user interface for working with code under management); id. at ¶¶ 0021, 0042, 0043, & 0046 (testing system with test cases and code coverage thresholds required to be met).}

Claims 3 and 10
With respect to claims 3 and 10 Jubran, Obermeyer, Ellis, and Elwell teaches the invention as claimed, including:
wherein the provisioning includes: determining an environment type from the request; determining an environment blueprint of the requested electronic environment; and 22Docket No. 076623-000140invoking a target communication interface, according to the determined environment type and determined environment blueprint, to create the virtual machine. {A workflow Jubran at Abstract; id. at ¶¶ 0017 & 0082 (management system w/hardware); id.at ¶ 0030 (request for management system process launch includes environment specification blueprint); id. at ¶ 0031 (API may be specified as communication interface for provisioning the requested environment) id. at ¶ 0020 (management system include IDE and user interface for working with code under management); id. at ¶¶ 0021, 0042, 0043, & 0046 (testing system with test cases and code coverage thresholds required to be met).}

Claims 4 and 11
With respect to claims 4 and 11 Jubran, Obermeyer, Ellis, and Elwell teaches the invention as claimed, including:
wherein the process manager is further configured to: receive a project completion message upon complete of the project; analyze the project according to a plurality of project review rules; and generate a report according to the review of the completion project.  {Workflow management system includes completion alerts, failure alerts, and incident reports issued after completion of a step and review/validation of the step occurs.  Jubran at ¶¶ 0024, 0077, & 0079.  Verification includes responding to incident message alerts when problems with the software release are detected, including escalation of the incident to a higher level if required.  Id. at ¶ 0044.}

Claims 5 and 15
With respect to claims 5 and 15 Jubran, Obermeyer, Ellis, and Elwell teaches the invention as claimed, however, fail to teach the limitations:
wherein the processor is configured to automatically remediate the IT incident.  {The automatic retrieval and execution of a process to correct a detected IT error includes creating a “ticket” [error description and ID].  Elwell at col. 4 ll. 18 – 30 (detection of an error in an application); id. at col. 4 ll. 31 – 67 (after error detection create an error “workorder ticket” by processing the error to identify an error description and an error ID; “ticket” is then transferred for remediation work); id. at col. 5 ll. 7 – 14 & 55 – 60 (based on detected error appropriate error correction tool is retrieved and sent to defective application); id. at col. 6 ll. 10 – 12 & 18 – 27 (automatic install of error correction tool); id. at col. 6 ll. 35 – 37 & 47 – 53 (automatic execution of error correction tool to correct defective application); id. at col. 10 ln. 60 – col. 11 ln. 6 (error correction tool corrects defective application).}

Claims 6 and 16
With respect to claims 6 and 16 Jubran, Obermeyer, Ellis, and Elwell teaches the invention as claimed, including:
wherein automatically remediating the IT incident includes: receiving an incident message including information corresponding to the IT incident; creating an incident ticket according to the incident message; determining, according to the incident ticket, if one or more existing processes are configured for remediating the IT incident; executing one or more existing processes if the one or more existing processes are configured for remediating the IT incident; and escalating the incident ticket if the one or more existing processes are not configured for remediating the IT incident.  {Workflow management system includes completion alerts and incident reports issued after completion of a step and review/validation of the step occurs.  Jubran at ¶¶ 0024, 0077, & 0079.  Verification includes responding to incident message alerts when problems with the software release are detected, including escalation of the incident to a higher level if required.  Id. at ¶ 0044.  Automatic remediation may occur based on gating rules of the decision engine.  Id. at ¶ 0077. Automatic remediation may include matching the incident, or error, to an automatic activity using a business logic rule and replaying the activity to correct the incident.  Obermeyer at ¶ 0088; id. at fig. 11.  Incident may be escalated for manual processing if no automatic activity to correct the incident exists.  Id.
Application error detection and correction includes the automatic retrieval and execution of a process to correct the detected application error, which includes creating a “ticket” [error description and ID].  Elwell at col. 4 ll. 18 – 30 (detection of an error in an application); id. at col. 4 ll. 31 – 67 (after error detection create an error “workorder ticket” by processing the error to identify an error description and an error ID; “ticket” is then transferred for remediation work); id. at col. 5 ll. 7 – 14 & 55 – 60 (based on detected error appropriate error correction tool is retrieved and sent to defective application); id. at col. 6 ll. 10 – 12 & 18 – 27 (automatic install of error correction tool); id. at col. 6 ll. 35 – 37 & 47 – 53 (automatic execution of error correction tool to correct defective application); id. at col. 10 ln. 60 – col. 11 ln. 6 (error correction tool corrects defective application).}

Claim 8
Jubran, Obermeyer, Ellis, and Elwell teaches the invention as claimed, including:
comprising exporting the process execution request to a process tracking tool.  {Workflow management system may track the process execution and issue completion alerts, failure alerts, and incident reports after completion of a step and review/validation of the step occurs.  Jubran at ¶¶ 0024, 0077, & 0079.  Verification includes responding to incident message alerts when problems with the software release are detected, including escalation of the incident to a higher level if required.  Id. at ¶ 0044.}

Claim 12
With respect to claim 12 Jubran, Obermeyer, Ellis, and Elwell teaches the invention as claimed, including:
wherein analyzing the completed project includes automatically applying a plurality test cases to the project. { “Automated workflow management system 10 may…test the records against business logic rules” and when an error is detected a prerecorded user activity [process] is replayed to perform automatic remediation.  Obermeyer at Abstract; id. at ¶¶ 0044 - 0047 (user activities may be recorded as a workflow); id. at ¶ 0050 (database stores recorded activities); id. at ¶¶ 0012, 0055, 0035, 0081, & 0088 (failure of a test gives rise to an error which is corrected using a pre-recorded activity); id. at fig. 11.}

Claim 13
With respect to claim 13 Jubran, Obermeyer, Ellis, and Elwell teaches the invention as claimed, including:
wherein analyzing the completed project includes determining a project coverage value.  {A workflow management system that runs on a virtual machine on a server having memory, processor, database and user interface, is launched in response to a request to manage a workflow process for the testing and release of a software product to a particular environment including determining a percentage of product code that has been covered in testing.  Jubran at Abstract; id. at ¶¶ 0017 & 0082 (management system w/hardware); id.at ¶ 0030 (request for management system process to release software to a particular target environment); id. at ¶ 0020 (management system include IDE and user interface for working with code under management); id. at ¶¶ 0021, 0042, 0043, & 0046 (testing system with test cases and code coverage thresholds required to be met).}

Claim 14
With respect to claim 14 Jubran, Obermeyer, Ellis, and Elwell teaches the invention as claimed, including:
wherein the project coverage value corresponds to an amount of the completed project that has been tested via the plurality of test cases. {A workflow management system that runs on a virtual machine on a server having memory, processor, database and user interface, is launched in response to a request to manage a workflow process for the testing and release of a software product to a particular environment including determining a percentage of product code that has been covered in testing.  Jubran at Abstract; id. at ¶¶ 0017 & 0082 (management system w/hardware); id.at ¶ 0030 (request for management system process to release software to a particular target environment); id. at ¶ 0020 (management system include IDE and user interface id. at ¶¶ 0021, 0042, 0043, & 0046 (testing system with test cases and code coverage thresholds required to be met).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS ALEXANDER BULLOCK JR whose telephone number is (571)272-3759.  The examiner can normally be reached on Monday-Friday, 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H./											May 8, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199